DETAILED ACTION
This is the second Office action of Application No. 16/643,088 in response to the amendment filed on December 15, 2021. Claims 1-18 are pending. By the amendment, claims 1, 6, 7, 14 have been amended. Claims 17-18 are new.
	
Response to Arguments
Applicant’s arguments, see page 12, filed 12/15/21, with respect to the objections to the specification have been fully considered and are persuasive.  More particularly, the amendments to the specification overcome the objections. The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 12, filed 12/15/21, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 12, filed 12/15/21, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the amendments to the claim overcome the rejection. The 35 U.S.C. 112(b) rejection to claim 14 has been withdrawn. 
 Applicant’s arguments, see pages 13-15, filed 12/15/21, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, claims 17 and 18 include previously indicated allowable subject matter. Claim 1 was amended with the phrase “and directly connected to the output sprocket” and as noted by 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a powertrain comprising: the first one-way clutch is between the crank axle and the output sprocket and directly connected to the output sprocket, in such a way to prevent the output sprocket from rotating slower than the crank axle, in combination with the other elements required by the claim.
	Claims 2-16 are allowed for being dependent on an allowable claim.
	Claims 17-18 include the allowable subject matter indicated in the Office action dated 12/15/2021.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W./Examiner, Art Unit 3659